Citation Nr: 1143591	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus as a result of herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include as a result of herbicide exposure or a service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy to the right lower extremity, to include as a result of a service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy to the left lower extremity, to include as a result of a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) review of additional evidence submitted at his hearing.  But see 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence shows the Veteran's ship operated in Vietnam's coastal waters for extended periods; the Veteran has provided competent and credible testimony and statements that he went ashore in Vietnam.

3.  Type II diabetes mellitus is presumed to have been incurred in service as a result of herbicide exposure during service in the Republic of Vietnam.

4.  Coronary artery disease is presumed to have been incurred in service as a result of herbicide exposure during service in the Republic of Vietnam.

5.  Peripheral neuropathy of the right lower extremity is shown to have developed as a result of a type II diabetes mellitus.

6.  Peripheral neuropathy of the right lower extremity is shown to have developed as a result of a type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (effective before and after August 31, 2010).

2.  The criteria for presumptive service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (effective before and after August 31, 2010).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity as secondary to a service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity as secondary to a service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2008 and June 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that certain disorders, including type II diabetes mellitus and ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes is defined as including myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, and coronary bypass surgery, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and that a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  Since the issuance of that General Counsel  opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that a veteran was aboard at the time of the docking, and a veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, a veteran must also provide a statement indicating that he personally went ashore. 

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas-related disability claims (see Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008)), based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "Blue Water" of Vietnam and not part of the inland waterway system or "Brown Water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin; see also Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service records show the Veteran received training as a boatswain's mate in September 1965.  He served aboard the USS Vance(DER-387) from November 1965 to March 1967.  Deck logs show the USS Vance operated in the coastal waters near the Republic of Vietnam and anchored in the waters near Qui Nhon, An Thoi, and Xom Tieu.  The anchorage off Xom Tieu was described as in 22 feet of water with a mud bottom.  Records also show the USS Vance participated in Operations Market Time and Masher.  

The primary basis of the Veteran's claim in this case is that he went ashore in Vietnam on several occasions while he was stationed aboard the USS Vance.  In support of his claims the Veteran reported that he went ashore in Vietnam, including to attend a party at China Beach and as a crewman aboard a small craft from the USS Vance which carried the captain to shore.  He asserted that his ship had operated close to land in Vietnam and had entered a river.  He stated the ship's crew had been required to bathe in sea water while in Da Nang harbor because the ship's sea water evaporators went out.  The Veteran has supported his claim through sworn testimony, deck logs, internet information on the USS Vance, copies of photographs, information that VA has granted similar claims for individuals who served with the Veteran aboard the USS Vance, and excerpts from the book, "The Arnheiter Affair" by Neil Sheehan.  

Private medical records include diagnoses of diabetes mellitus and coronary artery disease.  A December 2007 report noted he had undergone cardiac catheterization and angioplasty.  A May 2008 VA Agent Orange examination report noted the Veteran had served in the coastal waters of the Republic of Vietnam.  It was further noted that he had been hypertensive since 1995, that he had diabetes mellitus since 2004, and that he had coronary artery disease since 2007.  The diagnoses included type II diabetes mellitus and peripheral neuropathy of the feet.  The examiner noted that the Veteran was advised that the likelihood of his having been exposed to Agent Orange aboard ship was very low, but that he was advised that his coronary artery disease may be related to his diabetes mellitus.  An August 2008 private treatment report noted pain and burning in the feet.  The diagnoses included neuropathy in the feet and possibly the groin.  

Based upon the evidence of record, the Board will resolve doubt in the Veteran's favor and find that it is consistent with the circumstances of the Veteran's service for him to likely have gone ashore while stationed aboard the USS Vance, and therefore he is presumed to have been exposed to herbicides.  See, e.g., 38 U.S.C.A. § 1154(a) (West 2002).  

The evidence in this case includes the Veteran's sworn testimony in December 2010 before the undersigned.  At that time, the Veteran reported his military occupational specialty was that of a boatswain's mate and that he was a member of the deck force aboard the USS Vance; that in January 1966 he recalled being a member of a landing party that went ashore in Vietnam; that he took care of the ship's motor whaleboat in which he went to shore as well as in the ship's speedboat; that he was onboard the smaller boats which ferried the captain to shore in Vietnam; that he went ashore in Vietnam during Operation Masher in 1966 for reconnaissance missions, an amphibious operation designed to clear an inland province of Viet Cong insurgents; that he ferried sailors to shore during Operation Masher; and that he participated in a beach party on shore at China Beach in Da Nang.  See December 2010 Transcript (T) at 4-14; see also VA Form 21-4138, dated May 26, 2009 (Veteran stated that he "... did go to shore in Vietnam...").  At that hearing, the Veteran's representative detailed some events outlined in the "The Arnheiter Affair" as supportive of the Veteran's testimony; there is no official verification in the record of those events.

As noted above, deck logs show the USS Vance operated in the coastal waters near the Republic of Vietnam and anchored in the waters near Qui Nhon, An Thoi, and Xom Tieu.  The anchorage off Xom Tieu was described as in 22 feet of water with a mud bottom.  Records also show the USS Vance participated in several Market Time patrols and in Operation Masher.  Internet information submitted by the Veteran indicates that Operation Market Time was the U.S. Navy's efforts to stop troops and supplies from flowing by sea from North Vietnam to South Vietnam.  Additional internet information indicates that the radar picket ships (DERs) patrolled waters along the shoreline, boarding and searching thousands of junks daily.  

Although the service department has indicated in this case that it was unable to determine whether or not the Veteran served on land in the Republic of Vietnam, the Veteran has provided competent and credible sworn testimony that he was in-country in Vietnam and there is evidence of record that the USS Vance operated in Vietnam's coastal waters for extended periods.  See 66 Fed. Reg. 23166 (May 8, 2001).  The deck log entries of record are generally consistent with the Veteran's statements regarding the mission of the USS Vance in the coastal waters of Vietnam while he was aboard and with the available information describing the mission of the ship.  Although there is no definitive official evidence of record that this Veteran was on land in Vietnam, such is not necessary, and resolving all reasonable doubt on this point in the Veteran's favor, the Board must find that it is presumed that the Veteran was exposed to herbicide agents during active service.  Therefore, entitlement to presumptive service connection for type II diabetes mellitus and coronary artery disease is warranted.

The Board further finds that the medical evidence demonstrates the Veteran has type II diabetes mellitus, coronary artery disease, and peripheral neuropathy of the feet secondary to diabetes mellitus.  There is no indication of any conflicting opinions as to etiology.  Therefore, entitlement to secondary service connection for peripheral neuropathy in the right and left lower extremity is warranted.

ORDER

Entitlement to service connection for type II diabetes mellitus as a result of herbicide exposure is granted.

Entitlement to service connection for a coronary artery disease as a result of herbicide exposure is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity as a result of a service-connected disability is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity as a result of a service-connected disability is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


